COOPER, Justice,
dissenting.
When the General Assembly enacted its comprehensive revision of Kentucky’s planning and zoning statutes in 1966,1 it included KRS 100.203(l)(e), which authorizes “[districts of special interest to the proper development of the community, including, but not limited to, exclusive use districts, historical districts, planned business districts, planned industrial districts, renewal, rehabilitation, and conservation districts; planned neighborhood and group housing districts.” (Emphasis added.) Noting the growing dissatisfaction with the quality of design and site planning produced by traditional Euclidean zoning, Professor A. Dan Tarlock predicted that this provision of the new legislation, read together with KRS 100.203(l)(c) and (d), would support innovative planning methods that would either supersede traditional uniformity requirements or be held to satisfy those requirements because the statutes are uniform even though their application to the individual developer may vary. A.D. Tarlock, Kentucky Planning and Land Use Control Enabling Legislation: An Analysis of the 1966 Revision of K.R.S. Chapter 100, 66 Ky. L.J. 566, 599 (1967-68).
The new enabling legislation appears to authorize planned unit development ordinances but leaves their content entirely up to the individual planning units.
Id. at 598.
As Professor Tarlock predicted, our predecessor Court held in two subsequent cases that KRS 100.203(l)(e) authorized two new and innovative zoning techniques with similar characteristics. At issue in Bellemeade Company v. Priddle, Ky., 503 S.W.2d 734 (1973), was a provision in a local ordinance that authorized the planning commission to establish a neighborhood development unit, “which, in ‘zoning’ parlance, is frequently referred to as a ‘floating zone.’ ” Id. at 738.
“The phrase ‘floating zone’ has been coined to designate a method of zoning whereby selected uses of property are authorized in districts devoted to other uses under terms and conditions laid down in the ordinances themselves.” ... A floating zone is differentiated from a fixed (“Euclidean”) zone in that the latter is a specifically defined area under the zoning ordinance, while the boundaries of the former are undefined and it “floats” over the entire district until by appropriate action the boundaries are fixed and it is anchored. Fur*461thermore, it is the landowner who instigates the procedure which results in the settling of the floating zone.
Id. (citations omitted). See also 83 Am. Jur.2d Zoning and Planning § 509, et seq.; K. Karnezis, Annotation, Zoning: Regulations Creating and Placing “Floating Zones”, 80 A.L.R.3d 95 (1977).
In Bellemeade, the floating zone provision resulted in the construction of a motel within a neighborhood zoned residential. Citing Professor Tarlock’s article, supra, the Court held that the language of KRS 100.203(l)(e) authorized the creation of floating zones and other innovative zoning methods. In Bellemeade, as here, the opponents of the planning commission’s action claimed that the use of a floating zone was an unconstitutional delegation of legislative authority from the legislative body (City of Paducah) to the planning commission. The Court disagreed, holding that the city had not abdicated its legislative function, because the ordinance, itself, created the floating zone and established the guidelines by which the commission would determine its location. Id. at 739. In Bellemeade, as here, the opponents of the zoning action also claimed that the location of the floating zone was an unauthorized variance from the zoning map. Holding otherwise, the Court stated that “a floating zone is not a prohibited use nor is authorizing one the granting of a variance.” Id. at 740. A variance is an unauthorized use within a particular zoned area. As here, the floating zone in Bellemeade was specifically authorized by both the enabling legislation, KRS 100.203(l)(e), and the local zoning ordinance.
In Cetrulo v. City of Park Hills, Ky., 524 S.W.2d 628 (1975), the Court upheld a planning commission’s approval of a “planned unit development” (PUD) consisting of a seven-story condominium on a 7½ acre tract within a neighborhood zoned for single family residences. As here, the opponents of the PUD claimed that it amounted to a map amendment which required findings of fact supported by substantial evidence. The Court held that the PUD was not a map amendment, but a use specifically authorized by the terms of the zoning ordinance. Id. at 629. The Court found the PUD method of zoning to be identical to the floating zone approved in Bellemeade, supra.
It was in the context of this legislative and judicial background that the Jefferson County Fiscal Court adopted Section 9.5 of its comprehensive plan, the Innovative Residential Development Regulation (IRDR), in January 1982. As applied to this case, the IRDR permits a form of clustered residential development in areas which are topographically unsuited to the Euclidean-type zoning restrictions otherwise required by the comprehensive plan. The regulation recognizes the purpose of traditional dimensional restrictions as being to limit the number of residences permitted within a particular area; and allows the developer to take credit for those common open spaces ie., steep slopes, streams, etc., which are unsuitable for residential construction. The IRDR requires a comprehensive application by the developer and establishes standards that must be followed by the planning commission before this type of innovative land use can be approved. In other words, the IRDR is but another form of floating zone or PUD, an innovative zoning method approved in this Commonwealth for more than twenty-five years. It is not an abdication of the legislative function, because it was created by the same legislative body that enacted the zoning ordinance. In fact, it is a part of the zoning ordinance. For the same reason, it is erroneous to characterize the IRDR as an unauthorized variance.
*462Until today, we have never questioned the logic and wisdom of Bellemeade Company v. Priddle, supra, and Cetrulo v. City of Park Hills, supra. On their authority, over one hundred innovative residential development subdivisions have been approved in Jefferson County alone. The arguments accepted by the majority opinion today are the same arguments rejected by our predecessor Court in Bellemeade and Cetrulo. Without acknowledging even the existence of KRS 100.203(l)(e) or the landmark cases interpreting it, the majority of this Court has eviscerated the statute, overruled Bellemeade and Cetrulo by implication, and set land use planning in this Commonwealth back at least thirty-five years.
Accordingly, I dissent.
GRAVES and JOHNSTONE, JJ., join this dissenting opinion.

. 1966 Ky. Acts, ch. 172.